Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-14 in the reply filed on September 19th, 2022 is acknowledged. Non-elected invention of Group II, claims 15-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, Species 1, claims 1-5 and 21-24 follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 11/17/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (US 2017/0288004, hereinafter as Kim ‘004).
Regarding Claim 1, Kim ‘004 teaches a display apparatus comprising: 
a base substrate (Fig. 3, (100); [0061]) including a hole area (TH; [0063]) through which light passes, a hole peripheral area (NDA2; [0065]) which is a non-display area surrounding the hole area, and a display area (DA; [0063]) surrounding the hole peripheral area, wherein the display area includes a plurality of pixels (Fig. 1, (P); [0071]) to display an image; 
an insulating layer (Fig. 3, (110); [0075]) disposed on the base substrate in the hole peripheral area and the display area except for the hole area (TH); 
a via insulating layer (130; [0078]) disposed on the insulating layer in the hole peripheral area and the display area except for the hole area (TH); and 
a thin film encapsulation layer (Fig. 3, (400); [0063]) including a first inorganic film (410; [0083]) and a second inorganic film (430; [0083]), which are disposed in the hole peripheral area and the display area except for the hole area (TH) on the base substrate on which the via insulating layer is disposed.  


    PNG
    media_image1.png
    292
    620
    media_image1.png
    Greyscale

Fig. 3 (Kim ‘004)
Regarding Claim 2, Kim ‘004 teaches the base substrate (100; [0062) is a rigid substrate (glass or metal).  

Regarding Claim 4, Kim ‘004 teaches a first electrode (510; [0090]) disposed on the via insulating layer (130) in the display area; a light emitting layer (520; [0090]) disposed on the first electrode; and a second electrode (530; [0090]) disposed on the light emitting layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘004 as applied to claim 1 above.
Regarding Claim 3, Kim ‘004 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a roughness of a surface of the base substrate in the hole area is greater than a roughness of the surface of the base substrate in the hole peripheral area and the display area”.  
	However, it has been held to be within the general skill of a worker in the art to select a roughness of the surface of the base substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the roughness of a surface of the base substrate in the hole area is greater than the roughness of the surface of the base substrate in the hole peripheral area and the display area in order to improve the performance of the display device.

Regarding Claim 5, Kim ‘004 teaches a groove (see Figs. 2 and 3) surrounding the hole area (TH) is defined in the via insulating layer in the hole peripheral area.  

Regarding Claim 6, Kim ‘004 teaches the second electrode (530) has a disconnected portion in the groove of the via insulating layer (see Fig. 3).  

Regarding Claim 7, Kim ‘004 teaches the second electrode (530) is spaced apart from the hole area (see Fig. 3).  

Regarding Claim 8, Kim ‘004 teaches a hole injection layer (HIL; [0094]), a hole transport layer (HTL), an electron transport layer (ETL; [0097]), and an electron injection layer (EIL; [0097]), which are disposed between the second electrode and the base substrate, wherein the light emitting layer is disposed to correspond to the plurality of pixels (P), and the hole injection layer, the hole transport layer, the electron transport layer, and the electron injection layer are spaced apart from the hole area (TH).  

Regarding Claim 9, Kim ‘004 teaches the first inorganic film (410) of the thin film encapsulation layer is disposed directly on the base substrate in the hole peripheral area (see Fig. 3).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first inorganic film of the thin film encapsulation layer is disposed directly on the base substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the first inorganic film of the thin film encapsulation layer is disposed directly on the base substrate in the hole peripheral area in order to improve the performance of the display device (e.g. improving the sealing characteristic by preventing moisture/oxygen penetrates into the display device).

Regarding Claim 10, Kim ‘004 teaches the hole peripheral area includes a heat affected zone (300A; [0073]) at a portion of the hole peripheral area in contact with the hole area. 
Furthermore, it has been held to be within the general skill of a worker in the art to select the via insulating layer is carbonized in the heat affected zone on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to perform carbonized in the heat affected zone of the via insulating layer in order to improve the performance of the display device.
Examiner notes that Claims 10 contains functional limitation “a heat affected zone at a portion of the hole peripheral area” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “the heat effect zone of the via insulating layer” is nothing else than the result achieved by the invention. The applicant’s claim 10 does not distinguish over Kim ‘004 reference regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of the via insulating layer. In reference to the claim language referring to the function of the insulating layer, intended use and other types of functional language (such as heat effect zone) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding Claim 11, Kim ‘004 teaches the hole peripheral area includes a heat affected zone (300A; [0073]) at a portion of the hole peripheral area in contact with the hole area, and wherein a height of the via insulating layer in the heat affected zone is greater than a height of the via insulating layer in the display area and the hole peripheral area (see Fig. 3).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a height of the via insulating layer in the heat affected zone is greater than a height of the via insulating layer in the display area and the hole peripheral area on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a height of the via insulating layer in the heat affected zone is greater than a height of the via insulating layer in the display area and the hole peripheral area in order to improve the performance of the display device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘004 as applied to claim 1 above, and further in view of Oh (US 2018/0123086, hereinafter as Oh ‘086).
Regarding Claim 12, Kim ‘004 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a cover window disposed on the thin film encapsulation layer; and an optical clear adhesive film disposed between the thin film encapsulation layer and the cover window, wherein the base substrate and the cover window are spaced apart from each other in the hole area”.
However, Oh ‘086 teaches a cover window (Fig. 5E, (198); [0022]) disposed on the thin film encapsulation layer (142; [0032]); and an optical clear adhesive film (196; [0022]) disposed between the thin film encapsulation layer and the cover window, wherein the base substrate (101) and the cover window (198) are spaced apart from each other in the hole area.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘004 by having a cover window disposed on the thin film encapsulation layer; and an optical clear adhesive film disposed between the thin film encapsulation layer and the cover window for the purpose of providing a protection for the light emitting diode device.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘004 and Oh ‘086 as applied to claim 12 above, and further in view of Park (US 2012/0327325, hereinafter as Park ‘325).
Regarding Claim 13, Kim ‘004 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a hole optical clear adhesive film is disposed between the base substrate and the cover window in the hole area”.
However, Park ‘325 teaches a hole optical clear adhesive film (Fig. 5, (301t); [0093]) is disposed between the base substrate (301b) and the cover window (301a) in the hole area.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘004 and Oh ‘086 by having a hole optical clear adhesive film in order to maintain in an atmospheric pressure state, in a space between the upper substrate and the lower substrate (see para. [0093]) as suggested by Park ‘325.


Regarding Claim 14, Oh ‘086 teaches a cover window (Fig. 5E, (198); [0022]) disposed on the thin film encapsulation layer (142; [0032]); and an optical clear resin (PSA, 196; [0022]) disposed between the cover window and the thin film encapsulation layer. It obvious appears that the PSA material is an optical clear resin.
Park ‘325 teaches the optical clear resin (Fig. 5, (301t); [0093]) is disposed between the base substrate and the cover window in the hole area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim (US 2020/0144535 A1)			
Jeong et al. (US 2019/0355799 A1)
Jeong et al. (US 2019/0288047 A1)		
Choi et al. (US 2019/0051859 A1)
Kim et al. (US 2017/0309651 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829